Title: John Adams to John Quincy Adams, 25 August 1795
From: Adams, John
To: Adams, John Quincy


          
            My dear Son
            Quincy August 25. 1795
          
          I have recd your Letters in Succession to N. 9. I think inclusive but they are in So much request in this Country that I can never keep them long enough to make regular Answers to them. The Last appeared to me of Such Consequence that I Sent it to The President to whom I have communicated all of them I believe or all but the first, from London. I have Reason to think that your whole Correspondence public and private has been as much esteemed as that of any former American Minister, and more admired for a brilliancy of Style, and a freedom Independence and bolness of Sentiment, as well as a Sagacity equal to any Conjuncture of national Events. Go on my worthy son in your glorious Career and may the Blessing of God crown you with success.
          our hasty Countrymen in The Seaports, have been Sett agoing by a treacherous Publication of The Treaty and have made work to themselves for severe Repentance. It is a grief to me to See some of our oldest Members of Congress carried away by this Gust of Wind but I had seen so much before that this does not surprize me. I have no doubt the Treaty will become The Law and be carried into Execution. Your last Letter appears to have entered perfectly into the Spirit of this Business. it has happened in America as you anticipated and from the Causes which you Saw, or suspected.
          The Newspapers have been full of Defences & Vindications of the Treaty and Refutations of the objections to it. A Fœderalist a Curtius and a Camillus have been most read and applauded. They have turned the Tide of popular sentiment in favour of Mr Jay the senate and the Treaty. Poor Jay has gone through as fiery an ordeal As I did, when I was Suspected of a blasphemous Doubt of Tom Paines Infallibility, in Consequence of Publicolas Eloquence and Jeffersons Rashness. The People repent of these Faults but they are the Sin that too easily besetts them.
          I can say little of myself that will give you Pleasure. The Treaty hurt me more than any one, for the Journey & a Dissentery were too much for me. at present I am better but not capable of much Exertion. My Farm has this Year Shone— The Season has been rainy equal to any former Example and the Beauty and Production of the Country in Proportion.
          What shall I say to you my son concerning yourself? I would not

advise you to return to America, under three Years nor to stay in Europe longer unless promoted to an higher Rank and at another Court. I want your society as well as that of my other Children, but I must submit to your and their Arrangements in Life. I wish you to come home and be married after two Years. But you must return with the Spirit of a Stoick—a determind Spirit to bear any neglect, any Affront from your Countrymen without resentment. to go obstinately to the Bar, in all our Courts and attend patiently in your office for Business—and what is infinitely worse very likely see an ignorant but chattering Coxcomb preferred before you, not only by the indiscriminating Multitude but by the wise & learned, for these are at least as often wrong as the Mob.
          our Friends are all well, though a Scarlet fever prevails in many Places in this Town. I am my Dear son your / affectionate father
          
            John Adams
          
        